DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s communication of 3/4/2021.  Claims 3-11, 13, 15-19 and 21-25 are pending and rejected below.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claims 3-11, and 13 do not depend directly (or in sequence) to a preceding independent claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jensen et al. (US 6,855,129 B2).
Jenson discloses a protected needle assembly comprising (figures 1-15): an outer barrel (4 for example) receiving a needle (30) therethrough; an inner barrel (2) resiliently biased to extend about the needle in a protected needle mode and being retractable into the outer barrel in a first instance to deploy the needle; and a locking mechanism (16) actuated upon the inner barrel moving towards said protected needle mode once more and configured to inhibit further retraction of the inner barrel thereafter (see figure 2).
Concerning claim 2 and the inner barrel (2) is moveable in said first instance anywhere in the range of the protected needle mode to a fully retracted position in which the inner barrel is fully retracted within the outer barrel to obtain a desired injection depth of the needle, and wherein the locking mechanism is configured to be actuated at any said injection depth (para column 4 lines 21-60).

Concerning claim 4 and the locking mechanism (16) is configured to enable the inner barrel when pushed against a patient to at least partially retract into the outer barrel initially and inhibits further retraction of the inner barrel when the outer barrel is pulled away from the patient thereafter (again see para at column 5 lines 7-47).
Concerning claim 5 and the outer barrel (4) has a first end through the needle extends and a second end connectable to a syringe and wherein the inner barrel telescopically couples to and is biased outwards from the second end of the outer barrel, whereby pushing of the inner barrel against a patient causes the inner barrel to selectively retract into the outer barrel and at least a portion of the needle to be inserted into the patient for injection of medicament, and pulling the outer barrel away from the patient thereafter causes the inner barrel to move to a post-injection mode in which the inner barrel extends about the needle and further retraction of the inner barrel into the outer barrel is inhibited (see figure 2 and again para at column 5 lines 7-47).
Concerning claim 6 and the locking mechanism (16) includes a hub 17) positioned within the outer barrel and retracting with the inner barrel in said first instance in an injection position, whereby movement of the inner barrel thereafter back towards the protected needle mode causes the hub to rotate to a post-injection position in which retraction of the inner barrel is inhibited (figure 2 and 17).
Concerning claim 7 and one of the inner barrel (2) and the hub (17) includes at least one beveled surface shaped to promote rotation of the hub to the post-injection position.
Concerning claim 8 and a centrally-positioned elongate member (near 12 as in figure 2), the elongate member including at least one channel through which the hub slidably engages with the outer barrel in the injection position, and the elongate member including at least one longitudinally-extending serrated edge portion which is circumferentially spaced from the channel and via which the hub engages in the post-injection position.

Concerning claim 10 and the inner barrel includes at least one guide member that is angled at least in part, the guide member being shaped to promote angular rotation of the hub from the injection position to the postinjection position (see near 38).
Concerning claim 11 and the guide member is beveled (note angle bevel in figure 13 near 38/39).
Concerning the guide member couples to and extends axially outwards from a first end of the inner barrel (note its extension from the distal end as shown in figure 8).
Concerning claim 13 and the inner barrel includes at least one recess shaped to receive a portion of the hub when the hub is in the post-injection position (note hub intermesh with inner barrel as in figure 8).
Concerning the hub is rotatable to the postinjection position via a spring force (note spring 25).
Concerning claim 15 and protected needle assembly (figure 2) comprising: an outer barrel (4) receiving a needle (30) therethrough; an inner barrel (2) resiliently biased to extend about the needle in a protected needle mode; and a catch and longitudinally extending serrated channel system (12/17) configured to enable the inner barrel to at least partially retract into the outer barrel to deploy the needle for a one-time use, with subsequent retraction of the inner barrel being inhibited.
Concerning claim 16 and the catch and longitudinally extending serrated channel system is enclosed within the outer barrel (see figure 13 which shows it within the outer barrel).
Concerning claim 17 and the outer barrel has a pair of spaced-apart ends and wherein the catch and longitudinally extending serrated channel system includes at least one channel comprised of serrated edge portions, the channel extending between said ends (see figures 5-6).

Concerning claim 19 and a protected needle assembly comprising:
an outer barrel (4) having a first end operatively connectable with a syringe and an open second end shaped to receive a hypodermic needle therethrough; an inner barrel (2) slidably engageable with and outwardly biased from the outer barrel so as to extend about the needle; a hub (16) disposed within the outer barrel and outwardly biased to engage with the inner barrel; an annular latch member (11/10) disposed within the outer barrel and engageable with the hub to inhibit rotation thereof; and whereby during an injection the inner barrel, the hub and the latch member retract towards the first end of the outer barrel, and thereafter the latch member is configured to remain in place while the hub and the inner barrel bias outwards once more, with the hub disengaging from the latch member and rotating into a position that enables movement of the inner barrel and the hub towards the second end of the outer barrel and inhibits any further retraction of said inner barrel(see figure 2 and again para at column 5 lines 7-47).
Concerning claim 21 and a protected needle assembly (figures 2-10) comprising: an outer barrel (4) receive a hypodermic needle (30) an inner barrel (2) with a protected needle mode and movaeable to a retracted position and a locking mechanism (17) actuated upon and configured to in hibit further retraction of the inner barrel thereafter, wherein the locking mechanism is configured to be actuated at any said injection depth.
Concerning claim 22 it is examiners position that the prior art device would actuate at any variable depth of injection to lock into place; the depth of injection does not actuate the device rather the movement of the inner barrel in relation to the outer barrel or the locking unit 16/17.  It is examiners position that the “depth” of needle insertion or injection is would not change the locking and actuation of that locking.  The device can be actuated at any depth of needle injection depending on the inner barrel retraction.

Concerning claim 24 and “outer barrel (4) inner barrel (2) lock mechanism (16/17) and concerning the “configured for any depth of injection to inhibit retraction of the inner barrel it is examiners position that the prior art device would actuate at any variable depth of injection to lock into place; the depth of injection does not actuate the device rather the movement of the inner barrel in relation to the outer barrel or the locking unit 16/17.  It is examiners position that the “depth” of needle insertion or injection is would not change the locking and actuation of that locking.  The device can be actuated at any depth of needle injection depending on the inner barrel retraction.

    PNG
    media_image1.png
    706
    744
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive. Applicant’s argue that the prior art fails to disclose the claim language of “…wherein the locking mechanism is configured to be actuated at any said injection depth…”.  Examiner is of the position that the prior art Jensen is fully capable and does allow for the actuation at any said injection depth.  As stated above it is examiners position that the Jensen prior art device would actuate at any variable depth of injection to lock into place; the depth of injection does not actuate the device rather the movement of the inner barrel in relation to the outer barrel and the locking unit 16/17.  It is examiners position that the “depth” of needle insertion or injection would not change the locking and actuation of that locking.  The device can be actuated at any depth of needle injection depending on the inner barrel retraction. 
It is recommended that applicant amend the claim language to distinguish the actuation of the applicants application “actuation” at any depth, with that of the prior art Jensen “actuation” that can occur independent of the needle depth of insertion (likely focusing the amendments on the movement of the inner barrel during this “any said injection depth).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783